 

Exhibit 10.4

SECOND AMENDMENT

TO THE

SECOND AMENDED & RESTATED VROOM, INC. 2014 EQUITY INCENTIVE PLAN

 

This Second Amendment (the “Amendment”) to the Second Amended and
Restated  Vroom, Inc. 2014 Equity Incentive Plan (the “Plan”) is effective as of
March 25, 2019.

 

Whereas, Section 13 of the Plan provides that the Board of Directors (the
“Board”) of Vroom, Inc. (the “Company”) may amend the Plan.

Whereas, the Board has approved accelerated vesting of all Options granted under
the Plan (including those Options granted prior to the date of this Amendment)
such that the Options granted to a Participant will be fully vested in the event
of the Participant’s termination of Continuous Service by the Company without
Cause or by the Participant for Good Reason, in each case, during the twelve
(12)-month period following a Change of Control.

 

Whereas, the Board has approved the amendments to the Plan set forth herein.

 

Now, Therefore,

1.   Section 2 of the Plan is hereby amended and restated by including the
following defined terms:

“Cause” means (A) with respect to an Employee or a Consultant: (i) the
Participant’s disregard of his or her duties or failure to act, where such
action would be in the ordinary course of the Participant’s duties, (ii) the
material failure by the Participant to observe Company policies and/or policies
of Affiliates of the Company generally applicable to employees of the Company
and/or its Affiliates, including, without limitation, policies relating to
anti-harassment, (iii) gross negligence or willful misconduct by the Participant
in the performance of his or her duties, (iv) the commission by the Participant
of any act of fraud, theft, financial dishonesty or self-dealing with respect to
the Company or any of its Affiliates, or any felony or criminal act involving
moral turpitude, (v) any breach by the Participant of the provisions of any
confidentiality, non-competition or non-solicitation agreement between the
Participant and the Company or any Affiliate, or any other agreement or contract
with the Company, any of its Affiliates, (vi) chronic absenteeism, (vii) alcohol
or other substance abuse that impairs the Participant’s ability to perform his
or her duties, or (viii) the commission of any violation of any state or federal
law relating to the workplace environment (including, without limitation, laws
relating to sexual harassment or age, sex or other prohibited discrimination) by
the Participant; or (B) with respect to a non-employee director means a
determination by a majority of the disinterested board members that the
non-employee director has been engaged in any of the following: (i) malfeasance
in office; (ii) gross misconduct; (iii) false or fraudulent misrepresentation
inducing director’s appointment; (iv) willful conversion of corporate funds; (v)
material breach of an obligation to make full disclosure; (vi) gross
incompetence; (vii) gross inefficiency; (viii) acts of moral turpitude; or (ix)
repeated failure to participate (either by

 

--------------------------------------------------------------------------------

 

telephone or in person) in board meetings on a regular basis despite having
received proper notice of the meetings at least 48 hours in advance thereof.  

“Good Reason” means any of the following events, in each case, without the
Participant’s consent:  (A) a reduction in the Participant’s Base Salary or a
material reduction by the Company in the kind or level of employee benefits to
which Employee is entitled immediately prior to such reduction, other than a
general across-the-board reduction as a result of an economic or strategic
measure that affects all similarly situated employees in substantially the same
proportions, (B) a relocation of the Participant’s principal place of employment
by more than 30 miles from both the Participant’s principal place of employment
and principal residence, (C) a material adverse change to the Participant’s
title, authority, reporting structure, duties or responsibilities (other than
temporarily while the Employee is physically or mentally incapacitated), or (D)
the Company’s failure to obtain an agreement from any successor to the Company
to assume or replace (with consistent vesting and other material terms) a
Participant’s Stock Award in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place, except
where such assumption occurs by operation of law.  Notwithstanding the
foregoing, a termination of employment by the Participant for Good Reason shall
not occur unless the Participant provides to the Company written notice stating
in reasonable detail the basis for termination and an opportunity of thirty (30)
days in duration to cure such basis for termination  and the Participant
terminates his or her employment within ninety (90) days following the initial
occurrence of the existence of such basis for termination.

2.   Section 12(c) of the Plan is hereby amended and restated in its entirety to
read as follows:

In the event of a Change of Control, the Committee shall take one of the
following actions, to the extent determined by the Committee to be permitted
under Section 409A of the Code: (i) provide that any outstanding Stock Awards
then held by Participants which are unvested or subject to lapse restrictions
may, in whole or in part, automatically be deemed vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
of Control, (ii) cancel any Stock Award in exchange for an amount of cash (or
other property that is received by the stockholders of the Company as
consideration in such change of control transaction) with a value equal to the
amount that could have been obtained upon the exercise or settlement of, or
realization of the Participant’s rights under, such Stock Award (assuming that
the entire Stock Award was vested immediately prior to the Change of Control),
provided that if the amount that could have been obtained upon the exercise or
settlement of or realization of the Participant’s rights under such Stock Award
(assuming that the entire Stock Award was vested immediately prior to the Change
of Control), in any case, is equal to or less than zero, then the Stock Award
may be canceled without payment; (iii) provide for the issuance of substitute
awards to acquire equity of the acquiring entity or an Affiliate thereof that
will preserve in no less favorable a manner the otherwise applicable terms of
any outstanding Stock Award previously granted hereunder, as determined by the
Committee in its sole discretion; (iv) provide that for a period of at least ten
business days prior to the Change of Control, any Options and/or stock
appreciation rights shall be exercisable as to all shares of Common Stock
subject thereto

 

--------------------------------------------------------------------------------

 

and that upon the occurrence of the Change of Control, such Options and/or stock
appreciation rights shall terminate and be of no further force and effect;
and/or (v) continue the Stock Awards on their same terms.  For the avoidance of
doubt, the Committee may treat individual Participants and Stock Awards (or
portions thereof) differently under this Section 12(c).  In the event of a
Change of Control pursuant to which no substantial portion of the assets or
business remains with the Company or an Affiliate (e.g., upon a sale of
substantially all of the assets), the Committee shall take one or more of the
actions set forth in clauses (i) through (iv) above (provided that any action
taken pursuant to clause (i) above shall provide for vesting in full, not in
part).  For purposes of the Plan, “Change of Control” shall mean the first to
occur of any transaction (or series of related transactions involving a person
or entity, or a group of affiliated persons or entities) effecting: (i) a sale,
lease or other disposition of all or substantially all of the assets of the
Company, (ii) a consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, or
(iii) a transfer of more than fifty percent (50%) of the Company’s outstanding
voting power; provided, that, in the case of any of clauses (i), (ii) or (iii),
no Change of Control shall have occurred if the shareholders of the Company
immediately prior to such transaction(s) own at least fifty percent (50%) of the
outstanding voting power of the acquiring person or entity, or group of
affiliated persons or entities, or the surviving entity or its parent, as the
case may be, following such transaction(s).

2.Section 12 of the Plan is hereby amended by adding the following subsection
(e) to the end thereof:

(e)Notwithstanding any provision of the Plan to the contrary (including, without
limitation, Section 12(c) above), in the event of a Participant’s termination of
Continuous Service by the Company or an Affiliate without Cause or by the
Participant for Good Reason, in each case, during the twelve (12)-month period
following a Change of Control, then the vesting of all Options held by such
Participant shall be accelerated in full.

3.   Except as otherwise specially provided herein, the Plan shall remain in
full force and effect.

 